UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 02-4747
JONATHON DOVER, a/k/a JUAN BLASE,
a/k/a Blaze,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
                 C. Weston Houck, District Judge.
                            (CR-01-633)

                      Submitted: March 6, 2003

                      Decided: March 17, 2003

   Before WILKINSON, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Mario A. Pacella, STROM LAW FIRM, L.L.C., Columbia, South
Carolina, for Appellant. Rose Mary Parham, Assistant United States
Attorney, Florence, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. DOVER
                              OPINION

PER CURIAM:

   Jonathon Dover pled guilty to conspiracy to possess with intent to
distribute cocaine base, 21 U.S.C. § 846(a)(2000). Dover’s counsel
has a filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), raising one possible sentencing issue on appeal, but stat-
ing that, in her view, there are no meritorious issues for appeal. Dover
was informed of his right to file a pro se supplemental brief but has
failed to do so.

   Dover’s sentence was enhanced for possession of a firearm during
drug transactions under U.S. Sentencing Guideline Manual § 2D1.1
(2000) based on cooperating witnesses’ statements that Dover rou-
tinely carried firearms during drug transactions. Dover objected to the
presentence report’s recommendation of that enhancement but with-
drew the objection at the sentencing hearing. We find the district
court did not commit clear error in its application of the firearm
enhancement. See United States v. McAllister, 272 F.3d 228, 234 (4th
Cir. 2001).

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
fore affirm Dover’s conviction and sentence. This court requires that
counsel inform her client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED